Citation Nr: 0514099	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-23 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating 
for status post, left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, from April 1973 to October 1973, and from January 1981 
to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 1999 and May 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In February 2005, the veteran testified at a hearing at the 
RO before the undersigned.

By way of procedural background, the Board notes that the 
June 1999 rating decision, in pertinent part, granted the 
veteran's claim for service connection for hearing loss of 
the right ear, and denied his claims for service connection 
for residuals of a laceration of the left fourth (ring) 
finger and status post rotator cuff tear, and his claim for a 
permanent and total rating for pension purposes (non-service-
connected pension).  The veteran submitted a timely notice of 
disagreement as to these claims, received a statement of the 
case (SOC) in November 1999 and, perfected his appeal with a 
timely December 1999 substantive appeal.

In the May 2003 rating decision, the RO granted service 
connection for bilateral hearing loss, awarded a 
noncompensable disability evaluation, and continued its 
denial of the veteran's claims for service connection for 
laceration of the left fourth (ring) finger and status post 
rotator cuff tear.

Thereafter, in a September 2004 supplemental statement of the 
case (SSOC), the RO granted the veteran's claims for service 
connection for the laceration of the left fourth (ring) 
finger and status post rotator cuff tear.  The RO's action 
represents a full grant of the benefits sought on appeal as 
to these matters.  The RO also continued the veteran's 
initial noncompensable disability rating for his service-
connected bilateral hearing loss.

Then, in a December 2004 rating decision, the RO granted the 
veteran's claim for non-service-connected pension.  The RO's 
action represents a full grant of the benefit sought on 
appeal as to this issue.

In February 2005, the veteran submitted a notice of 
disagreement with the initial noncompensable rating assigned 
to his service-connected status post, left shoulder injury.  
Accordingly, and in light of all the above, the Board is of 
the opinion that the issues as set forth on the title page 
most accurately represent the current status of the veteran's 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7.  VA has published regulations implementing 
many of the provisions of the VCAA. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

During the veteran's February 2005 Board hearing, he 
indicated that his bilateral hearing loss had worsened since 
his last VA audiological examination in February 2003.  Thus, 
in the interest of due process and fairness and since it has 
been more than two years since he was examined by VA, the 
Board believes the veteran should be afforded a new VA 
examination to determine the current severity of his service-
connected bilateral hearing loss disability.

Also in February 2005, the veteran submitted an April 2001 
letter from the Social Security Administration (SSA) 
indicating that he was found totally disabled and eligible 
for disability benefits in July 1999.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA. See Tetro v. Gober, 
supra.  Accordingly, the veteran's records should be obtained 
in connection with his increased rating claim.

Further, as noted above, in September 2004, the RO granted 
the veteran's claim for service connection for status post, 
left shoulder injury.  In February 2005, he submitted a 
timely notice of disagreement as to this issue.  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999) (a notice of disagreement initiates review by the 
Board of the RO's denial of the claim, and bestows 
jurisdiction on the Court, so the Board must remand such 
issue to the RO, for issuance of an SOC).

Finally, the Board notes that while the veteran has received 
a duty-to-assist letter consistent with the Veterans Claims 
Assistance Act (VCAA), with regard to his service connection 
claims, the claims now on appeal are increased rating claims.  
Therefore, the Board finds that the veteran should be 
afforded additional VCAA notice that appropriately addresses 
his claims for increased ratings.

The Board regrets the yet further delay in adjudicating the 
veteran's claims on appeal, but, in the interest of due 
process and in view of the foregoing, this case is REMANDED 
to the RO for the following action:

1.	The RO should issue a statement of the 
case regarding the issue of an initial 
compensable evaluation for status 
post, left shoulder injury.  Then, if, 
and only if, the veteran completes his 
appeal by filing a timely substantive 
appeal as to this issue, that claim 
should be returned to the Board.

2.	The RO should contact the SSA and 
request copies of all medical records 
and administrative decisions 
considered in regard to the veteran's 
claim for SSA disability benefits.

3.	The RO should schedule the veteran for 
VA audiological and ear, nose, and 
throat (ENT) examinations, with an 
appropriate examiner, to determine the 
current severity of his service-
connected bilateral hearing loss.  All 
indicated tests and studies should be 
performed, including pure tone 
threshold and Maryland CNC 
audiological tests, and all clinical 
findings reported in detail.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination, and the examination 
report should indicate if the examiner 
reviewed the veteran's medical 
records.

4.	Thereafter, the RO should readjudicate 
the veteran's claim for an initial 
compensable rating for bilateral 
hearing loss, with consideration given 
to the holding in Fenderson v. West, 
12 Vet. App. 119 (1999) pertaining to 
staged ratings.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
September 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


